Title: To Thomas Jefferson from Philip Turner, 16 February 1807
From: Turner, Philip
To: Jefferson, Thomas


                        
                            Thos. Jefferson President of the United States
                            
                            Newyork 16th Febry. 1807
                        
                        I beg the presidents interposition, whereby my claims on the public may be settled this session of congress,
                            I am an old revolutionary officer in the decline of life, and by the act of limitation distressed for want of my dues, A
                            committee of seventeen gentlemen have reported to make provision by law, for all Just and equitable claims to be paid,
                            where can be the objection to so reasonable report passed into an Act, your favorable approbation will ever be, most
                            graciously acknowledged by the presidents most affectionate 
                  Humble servt
                        
                            P. Turner
                            
                        
                    